Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Donnie R. Dunn appeals from the district court’s order granting summary judgment in favor of Defendants in his action alleging violations of the Truth in Lending Act, the Homeownership and Equity Protection Act, the Real Estate Settlement Procedures Act, and the Fair Debt Collection Practices Act, and dismissing without prejudice his state law claims against Defendants. We have reviewed the l’ecord and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Dunn v. Meridian Mortgage Investors Fund VIII, LLC, No. 3:09-cv-00018-nkm-bwc (W.D.Va., Moon, J., May 1, 2009). We dispense with oral argument because the facts and legal contentions ai-e adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.